Citation Nr: 1541590	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the May 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's right knee disability was caused or permanently aggravated by his service connected left knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In the instant case, the Veteran is seeking entitlement to service connection for a right knee disability, which he has argued was caused or permanently aggravated by his already service connected left knee disability.

An October 2010 VA examiner diagnosed mild osteoarthritis of the right knee, but determined it was the result of the natural aging process and not due to abnormal weight bearing as a result of the service-connected left knee disability.  She did not provide reasons for this opinion.

In February 2011, the Veteran's treating orthopedic specialist, W.O., M.D., diagnosed "severe patellofemoral arthritic changes."  In July 2011, the same physician noted the Veteran's right knee became significantly worse after left knee replacement surgery in February 2009 and suggested there may be a relationship between the conditions.

A January 2014 VA examiner noted effusion and bony enlargement of the right knee.  However, the examiner was not asked to provide an etiological opinion in the examination request.  A November 2014 examiner also noted significant impairment in the Veteran's right knee, but was also not asked to provide an etiology opinion regarding the disability.

A July 2015 VA medical opinion concluded that it is less likely than not that the Veteran's right knee condition was caused or permanently aggravated by his service connected left knee disability.  The examiner noted that risk factors for arthritis in medical literature include aging, genetics, obesity, previous joint injury, and repetitive activities, but not degenerative joint disease in another joint.  He opined that the Veteran's right knee x-rays two years after the left TKA revealed "minimal" degenerative joint disease of the right knee which is not beyond the expected progression and therefore aggravation beyond natural progression is not found.

However, in a July 2015 VA treatment note, the Veteran's orthopedic specialist, Dr. W.O., opined that the Veteran's right knee disability is caused by his service connected left knee disability.  

As there is evidence both for an against the Veteran's claim, the Board finds that the  evidence is at least in equipoise and the Veteran will be afforded the benefit of the doubt.  Entitlement to service connection for a right knee disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a right knee disability is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


